Citation Nr: 1301902	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-46 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the overpayment of VA pension benefits in the amount of $ 33,175.00 was validly created. 

2.  Entitlement to waiver of overpayment of VA pension benefits in the amount of $ 33,175.00.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision by the Committee on Waivers and Compromises of the Debt Management Center (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. 

In November 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the VA Regional Office in Hartford, Connecticut.  A transcript of that hearing is on file.

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) (2012); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, this matter is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA pension.  In hearing testimony provided in 2012, the Veteran indicated that he believed that VA had made some (unspecified) mistakes (p.6).  Accordingly, for the sake of completeness, the Board will address the preliminary matter of the validity of the debt and notes that the validity of the creation of the debt was addressed in the June 2009 statement of the case.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

A January 2013 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim of entitlement to waiver of recovery of indebtedness (overpayment) in the amount of $ 33,175.00 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Effective from September 24, 2004, the Veteran was awarded nonservice-connected pension benefits for which monthly payments were awarded beginning  October 1, 2004.   

2.  Letters from VA, including one issued in December 8, 2004, informed the Veteran of the amount of his pension benefits and included VA Form 21-8764; this Form contained an explanation that pension is an income-based program, that there was an obligation to report changes in family income immediately, and that a failure to do so could result in an overpayment of benefits which would have to be repaid. 

3.  In correspondence dated in both November 2007 and July 2008, the Veteran was informed that based on information showing that he had received income which was unreported in 2004, 2005, 2006 and 2007, an overpayment was created; in late July 2008, the Debt Management Center advised the Veteran of the debt amount and of his waiver rights.  

4.  The Veteran's nonservice-connected pension benefits were reduced from October 1, 2004, and entirely discontinued from July 1, 2005.  


CONCLUSION OF LAW

The charged indebtedness in the amount of $ 33,175.00 was validly created.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 3.4, 3.57 (2012); Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6- 98 (April 24, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a waiver of overpayment of pension benefits in the amount of $ 33,175.00, representing the total amount of the debt owed.  While it appears that some of this amount may be have be recouped, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount of overpayment in the calculated amount of $ 33,175.00.   

In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.   

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board must make a determination as to the applicability of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.   

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2012).  In November 2007, the Veteran was informed of the creation of an overpayment; in July 2008 he was informed of the termination of pension benefits effective July 1, 2005.  The Veteran filed a request for wavier of the overpayment in October 2008.  The Veteran was provided with a copy of the original decision in January 2009, and a statement of the case (SOC) in June 2009.  The Board finds, therefore, that as a practical matter, VA has informed the appellant of the evidence needed to substantiate his claim.  Thus, there has been adequate notification and development of the matter of the creation/validity of the debt under the relevant law.   

Factual Background

In a letter from VA issued in December 2004, the Veteran was notified that nonservice-connected pension benefits had been granted effective from September 24, 2004, with payments to commence on October 1, 2004.  In conjunction with being notified of the award of improved pension benefits in correspondence issued in December 2004, the Veteran was also provided with VA Form 21-8768, which advised him that he was obligated to provide prompt notice of any change in income or net worth or dependency status and that a failure to provide such information would result in the creation of an overpayment which would be subject to recovery.  It further stated that when reporting income, the total amount and source of all income received should be reported.

In November 2007, the Veteran was notified that information had been received identifying income which had been unreported by him between 2004 and 2007, as follows: (1) unearned income in the amount of $ 1,233.00 from the State of Connecticut Department of Labor and Security Division - 2004; (2) unearned income in the amount of $ 14.00 from the Ohio Casualty Ins Co - 2004; (3) earned income in the amount of $ 10,660 - 2005; (4) earned income in the amount of $ 15,610 - 2006; and (5) earned income in the amount of $ 8,495 - as of August 3, 2007.  As a result, it was proposed that the Veteran's monthly pension benefits be reduced effective from October 1, 2004; and be stopped completely effective from July 1, 2005.  He was notified that this adjustment would result in an overpayment of benefits.  Similar information was contained in July 2008 correspondence from VA to the Veteran.  

In late July 2008, the Debt Management Center advised the Veteran of the debt amount and of his waiver rights.  In October 2008, he submitted a request for waiver of the total amount of the $ 33,175.00 overpayment.  

In  January 2009, a decision was issued by the VA Committee denying the Veteran's request for a waiver.  The decision indicated that the Veteran was found to be free of fraud, misrepresentation or bad faith.  It was explained that the standards of equity and good conscience were applied, which indicated that: (1) the Veteran was at fault in the creation of the debt; (2) he was fully informed of his rights and responsibilities in conjunction with the receipt of pension benefits and the failure to report changes in income resulted in the payment of VA benefits to which he was not entitled; (3) repayment of the debt would cause financial hardship, but this was balanced by a finding that failure to make restitution of the benefits overpaid and to which he was not entitled, would constitute unjust enrichment at the expense of the government.  Ultimately, the Committee explained that a denial of the waiver would not be against equity and good conscience.  

Analysis

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  For obvious reasons, in the absence of a valid debt, no further inquiry is necessary.   

Second, if the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2012); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).   

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012).  The resolution of this question involves the consideration of various elements including, inter alia, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.   

There is no question that there was an overpayment of VA pension benefits.  The Board must initially determine whether that overpayment was validly created.  The Court has held that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided.  Essentially, neither the Veteran nor his representative has presented any specific argument regarding the validity or amount of the debt, and there have no contentions of administrative error or fault on the part of VA in assessing the debt. 

VA pays to each veteran of a period of war, and is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct, pension by rates proscribed by statute.  38 U.S.C.A. § 1521(a).  The maximum rates for improved pension are reduced by the amount of the veteran's annual income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Except for specifically enumerated exclusions, "all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived, irrespective of whether the waiver was made pursuant to statute, contract or otherwise) shall be included" within the definition of annual income.  38 U.S.C.A. § 1503(a); See also 38 C.F.R. §§ 3.260, 3.261, 3.262.   

"Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded...." 38 C.F.R. § 3.271(a).  

In this case, the debt at issue arose in conjunction with the Veteran's receipt of non service-connected pension benefits, the award of which began in October 2004.  Specifically, it was created due to the Veteran's failure to report earned and unearned income received from several sources between 2004 and 2007.  The Board additionally observes that the amount of the overpayment, $ 33,175.00, appears to have been correctly calculated by the Debt Management Center, nor has the amount of the debt been challenged in this case.  Accordingly, the validity and creation of the indebtedness is confirmed by the Board.  


ORDER

The overpayment of VA pension benefits in the amount of $ 33,175.00, was validly created and represents an accurate amount of the debt.


REMAND

Having established herein that the debt at issue in the amount of $33,175.00 was validly created, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012).   

In order to reach a fair and appropriate disposition in this case, the Board believes that it would be helpful to obtain up to date information relating to the amount of the debt paid to date.  In accordance with Franklin v. Brown, 5 Vet. App. 190, 193 (1993), the Board must consider waiver of the entire overpayment amount associated with the original debt.  In this regard, any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the United States Government from the debtor, such as appears to be the case here, may still be considered for waiver.  38 C.F.R. § 1.967(a) (2012).  In essence, if a waiver is granted, amounts recouped thus far may be eligible to be returned to the claimant; the Franklin case provides that such recoupment is merely a possibility, and not a requirement.  See Franklin, supra.  Accordingly, the Board believes that an audit of the Veteran's account to this point to determine the amount of the total debt recouped thus far, and the amount of debt remaining, would prove helpful in this case in conjunction with applying the applicable elements of equity and good conscience on readjudication.  

The Board also observes that the Veteran's financial circumstances have not been updated since October 2008, when his most recent Financial Status Report was received.  In this regard, he reported that he had a separate creditor, which he identified as Pioneer or Frontier, and was now in receipt of income from Social Security Administration.  As such, more recent evidence in this regard would prove helpful in conjunction with applying the applicable elements of equity and good conscience upon readjudication.   

The Board also observes that the waiver claim was denied by a Committee of 2 members in January 2009.  Pursuant to the provisions of 1.955(e)(3) (2012) when the debt in question exceeds $20,000 (as it does in this case), then the claim must be assigned to a new panel consisting of entirely different members for readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional information or evidence which pertain to his claim for a waiver.  Appropriate steps should be taken to obtain any identified records.  

2.  The Veteran should be furnished additional VA Forms 5655, Financial Status Reports, for the period of time from November 1, 2008 to the present and given an opportunity to complete and submit these documents.  The Board is particularly interested in information and evidence pertaining to the Veteran's financial status (including income and expenses) since October 2008.   

3.  Prepare an audit/report of the Veteran's pension benefit payments awarded to him from the time he started receiving such benefits through the present time, to include specifically identifying the amount of the $33,175.00 debt which has already been recouped, and the amount of the debt which remains.  A copy of this audit/report should be associated with the claims file and another copy should be issued to the Veteran. 

4.  As the debt has been found to be validly created, the AOJ should again consider the question of waiver of the recovery of the overpayment of disability compensation benefits, under the standards of equity and good conscience.  As an initial consideration, the matter of whether a waiver is precluded by virtue of a showing of fraud, misrepresentation, or bad faith should be specifically addressed.  If consideration of a waiver is not precluded based on these factors, the Committee should readjudicate the claim, specifically addressing and discussing each and every element of the principles of equity and good conscience, in accordance with 38 C.F.R. § 1.965(a) (2012).  

Because the amount at issue is over $20,000.00, consideration of the claim must be assigned to a new panel consisting of entirely different Committee members for readjudication pursuant to 38 C.F.R. § 1.955(e)(3).  If any benefit on appeal remains denied the appellant should be provided a supplemental statement of the case and be given the legally requisite opportunity to respond.  The claims folder should be returned to the Board.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


